Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered December 1, 2003, convict*625ing him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecution engaged in misconduct during cross-examination and on summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Pearson, 29 AD3d 711 [2006]; People v Aponte, 28 AD3d 672 [2006]).
In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Hernandez, 248 AD2d 727 [1998]; People v Palmer, 222 AD2d 532, 533 [1995]; People v Douglas, 149 AD2d 613 [1989]). Florio, J.P, Skelos, Fisher and Dillon, JJ., concur.